PER CURIAM:
Luther Vereen, Jr., appeals from his 262-month sentence entered following his guilty plea to conspiracy to distribute fifty grams or more of crack cocaine. Vereen contends that the sentencing enhancement he received for being a career offender is precluded by the Supreme Court’s decision in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
Applying Booker, we find no sentencing error. To the extent that Vereen argues that his sentence was unreasonable, the Guidelines were correctly calculated, and Vereen was sentenced at the lowest end of the Guideline range. Therefore, we do not find his sentence to be unreasonable. See United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.2005) (holding that sentences post -Booker would be reviewed for reasonableness).
Accordingly, we affirm Vereen’s sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED